Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 10, 2021 is acknowledged.
Claim 68 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.  By the most recent amendment filed February 9, 2022, claim 68 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 55, 60, 63-65, 67, and 77-80 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salahieh et al (US 2005/0137690; hereafter referred to as SH).  SH anticipates the claim language where:
Mapping the claim language of claim 55, the medical device as claimed is the apparatus (450) of SH (see Figures 36A-36D, 38B, and 45A-46B);
The stabilizing structure as claimed is the anchor piece (550, 550’, 550”) of SH that has a supra-annular portion is the lip section (472, 560, 560’, 560”) and a sub-annular portion is the lip section or lip lock (474, 580)
The low profile axially elongated delivery configuration is the configuration when the stabilizing structure is the delivery configuration as best seen in Figures 35A-35B and the laterally expanded configuration is best seen in Figures 35G-35H;
The valve prosthesis as claimed is the valve piece (600’) best seen in Figure 46A that includes a frame (620’) and prosthetic valve made of leaflets and
The valve prosthesis is configured to be delivered separated from the stabilizing structure and configured to be received within the stabilizing structure as shown by Figures 45A-45H, particularly Figures 45F-45H and described in paragraphs 149-156.
                
    PNG
    media_image1.png
    458
    473
    media_image1.png
    Greyscale


Regarding claim 60, the intended use language is considered to be fully met because the device of SH is considered fully capable of being affixed to annular valve structures of the same relative size and shape.
Regarding claim 63, the coupling mechanism as claimed is the first portion (652”) or the second portion (654”) as best seen in Figure 48 of SH.
Regarding claim 64-65, the links as claimed are the first portions that are considered to be part of the stabilizing structure in this interpretation while the coupling mechanism is the second portion (654”).
Regarding claim 67, the stabilizing structure of SH is annular in shape such that is considered to clearly approximate the shape of a mitral valve.
Regarding claim 77, the arm members as claimed are the struts of the anchor.
Regarding claim 78, the intended use language is considered to be fully met to the extent that can imply structure to the device.
Regarding claim 79, the fact that the portions are attached to each other meets the claim language requiring that the portions be coupled together.
Regarding claim 80, the axially elongated delivery configuration is when the device of SH is inside the catheter and the laterally elongated deployed configuration is when the device has been expanded to engage the valve where it extends circumferentially relative to the mitral valve.
Claim(s) 55, 60, 63-65, 67, 69, 74, 77-80 and 82 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garrison et al (US 2002/0151970; hereafter referred to as GN).  GN anticipates the claim language where:
Mapping the claim language of claim 55, the medical device as claimed is the valve displacer (8) and cardiac valve (6) of GN (see, for example, Figures 7-10 and paragraphs 54-59);
The stabilizing structure as claimed is the valve displacer (8) that includes a supra-annular portion at the first end (18) and a sub-annular portion at the second end (18) that are configured to engage a mitral valve (see paragraph 68);
The low profile axially elongated delivery configuration is the configuration when the stabilizing structure is the delivery configuration as best seen in Figure 7 and the laterally expanded configuration is best seen in Figures 9 and 20;
The valve prosthesis as claimed is the cardiac valve (6) best seen in Figure 10 that includes a frame in the form of a support structure (26) and valve portion (38) as described in paragraphs 59-61; and
The valve prosthesis is configured to be delivered separated from the stabilizing structure and configured to be received within the stabilizing 
    PNG
    media_image2.png
    577
    496
    media_image2.png
    Greyscale
The 
                      
Regarding claim 60, the intended use language is considered to be fully met because the device of GN is considered fully capable of being affixed to annular valve structures of the same relative size and shape.
	Regarding claim 63, the coupling mechanism as claimed is the series of protrusions (34).
	Regarding claim 64, the loops are formed by the coil (see paragraph 60) and the links as claimed are the undulations of the displacer frame.

Regarding claim 67, the stabilizing structure of SH is annular in shape such that is considered to clearly approximate the shape of a mitral valve.
Regarding claim 69, the method of delivering the stabilizing structure as claimed is met by GN in the portions cited above, particularly that shown in Figures 23-30 and described in paragraphs 79-81.  The delivery of the stabilizing structure and the valve prosthesis to the mitral valve as claimed is disclosed at least in paragraph 68 and in the in previously cited portions of GN.
Regarding claim 74, the portions that are called the supra-annular portion and the sub-annular portions are a matter of orientation such that claim language is considered fully met.
Regarding claim 77, the arm members as claimed are the struts of the displacer (8) of GN.
Regarding claim 78, the intended use language is considered to be fully met to the extent that can imply structure to the device.
Regarding claim 79, the fact that the portions are attached to each other meets the claim language requiring that the portions be coupled together.
Regarding claims 80 and 82, the axially elongated delivery configuration is when the device of GN is inside the catheter and the laterally elongated deployed configuration is when the device has been expanded to engage the valve where it extends circumferentially relative to the mitral valve.

	Regarding claims 61-63, the GN device is fully capable of being reconfigured and being used in a mitral valve portion of the heart such that the claim language is fully met.
	Regarding claims 69 and 73-75, the method of deploying the medical device of GN from a distal end of a catheter into a heart of a patient in the manner claimed is fully met by the method disclosed by GN by Figures 3-5 as described in paragraphs 68-72.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GN alone.  GN discloses inserting the displacer (8) and valve (6) in the mitral valve as a replacement for the same (see paragraphs 55, 68, and 53) but not the particular orientation as claimed.  However, in order for the valve (6) to operate in the manner that the healthy natural valve would have operated, the valve of GN would have to be oriented in a manner where blood flows from the atrium to the ventricle and not the other direction.  Therefore, the Examiner asserts that the claimed method steps would have been considered clearly obvious to an ordinary artisan in that it would have been a routine manner of inserting the same valve to the same part of the heart.
Allowable Subject Matter
Claims 56-58, 75, and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. 

With regard to the prior art rejections, the Applicant traverses the rejection relying on SH by arguing that SH does not, among other things, disclose low-profile configuration and a laterally-elongated configuration.  The Examiner respectfully disagrees and asserts that the both SH and GN have portions that laterally elongate as the devices are employed.  There is no special definition of the term “lateral” and an ordinary definition of the term is “situated on, directed toward, or coming from the side” (see merriam-webster.com/dictionary/lateral).  Since the anchor piece of SH and the displacer have portions extending from the side of the device when in the deployed configuration, the claim language is considered fully met in this regard.
It should be noted that the axis of the axially aligned is that of the tubular structures of the anchor piece or the displacer such that the elongation is in the radial direction to form a laterally elongated configuration.  The fact that Figures 2A and 2D have different features and are not shown to be cylindrical or tubular does not distinguish the claimed structure from that of SH or GN.  In other words, the features shown in the figures are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/Primary Examiner, Art Unit 3774